           Case 3:19-cv-05701-SI Document 42 Filed 04/03/20 Page 1 of 7




 1 SUSAN S. MUCK (CSB No. 126930)
   smuck@fenwick.com
 2 CATHERINE D. KEVANE (CSB No. 215501)
   ckevane@fenwick.com
 3 KATHERINE A. MARSHALL (CSB No. 327042)
   kmarshall@fenwick.com
 4 FENWICK & WEST LLP
   555 California Street, 12th Floor
 5 San Francisco, CA 94104
   Telephone:     415.875.2300
 6 Facsimile:     415.281.1350

 7 ATTORNEYS FOR DEFENDANTS TIEN
   TZUO, TYLER SLOAT, PETER FENTON,
 8 KENNETH A. GOLDMAN, TIMOTHY
   HALEY, JASON PRESSMAN,
 9 MICHELANGELO VOLPI, MAGDALENA
   YESIL, AND NOMINAL DEFENDANT
10 ZUORA, INC.

11
                                 UNITED STATES DISTRICT COURT
12
                            NORTHERN DISTRICT OF CALIFORNIA
13
                                    SAN FRANCISCO DIVISION
14

15                                            Lead Case No. 3:19-cv-05701-SI
   IN RE ZUORA, INC. DERIVATIVE               (Consolidated with Case No. 3:19-cv-05702-SI)
16 LITIGATION
                                              STIPULATION AND [PROPOSED] ORDER
17                                            APPOINTING CO-LEAD COUNSEL AND
     This Document Relates To:                STAYING ACTION
18
                ALL ACTIONS.
19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER STAYING ACTION             LEAD CASE NO. 3:19-CV-05701-SI
            Case 3:19-cv-05701-SI Document 42 Filed 04/03/20 Page 2 of 7




 1          Plaintiffs Andrew Lichter and Keith Beavan (collectively, “Plaintiffs”), defendants Tien

 2 Tzuo, Tyler Sloat, Peter Fenton, Kenneth A. Goldman, Timothy Haley, Jason Pressman,

 3 Michelangelo Volpi, and Magdalena Yesil (collectively the “Individual Defendants”), and nominal

 4 defendant Zuora, Inc. (“Zuora” and, with the Individual Defendants, “Defendants”), by and through

 5 their undersigned counsel, hereby stipulate as follows:

 6          WHEREAS, on February 10, 2020, the Court entered an order approving the parties’

 7 stipulation to consolidate Plaintiffs’ individual stockholder derivative actions (collectively, the

 8 “Consolidated Action”) (Dkt. No. 38) (the “Consolidation Order”);
 9          WHEREAS, prior to consolidation, on November 5, 2019, the Court entered an order finding
10 Plaintiffs’ individual stockholder derivative actions related to Roberts v. Zuora, Inc., Case No. 3:19-

11 cv-03422-SI (the “Securities Action”), a securities class action also pending before the Court,

12 pursuant to Civil Local Rule 3-12 (Dkt. No. 14);

13          WHEREAS, on December 12, 2019, the Court entered a Joint Stipulation and Order
14 Adjourning Case Management Conference and Setting Briefing Schedule for Consolidation of

15 Related Actions and Defendants’ Time to Respond (Dkt. No. 20) (the “Scheduling Order”) providing

16 that, among other things, that Defendants’ time to respond shall not be less than 60 days after the

17 Consolidation Order;

18          WHEREAS, a motion to dismiss is currently pending in the Securities Action before this

19 Court, which is set for hearing on April 24, 2020; and

20          WHEREAS, the parties agree that, given the unique circumstances of this Consolidated

21 Action and the factually-related Securities Action, it is currently in the best interests of Zuora to

22 temporarily stay the Consolidated Action to avoid inefficiencies and duplicative efforts, and better

23 preserve the resources of the parties and the Court;

24          WHEREAS, in order to further realize the efficiencies made possible by consolidation of the

25 Consolidated Action, Plaintiffs agree that The Rosen Law Firm, P.A. and The Brown Law Firm,

26 P.C., the respective resumes of which are attached hereto as Exhibits A and B, shall be designated

27 as Co-Lead Counsel representing plaintiffs in the Consolidated Action;

28
                                                       -1-
     STIPULATION AND [PROPOSED] ORDER STAYING ACTION                         LEAD CASE NO. 3:19-CV-05701-SI
            Case 3:19-cv-05701-SI Document 42 Filed 04/03/20 Page 3 of 7




 1          WHEREAS, Defendants take no position regarding appointment of Co-Lead Counsel;

 2          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the parties,

 3 through their respective counsel of record and subject to approval of the Court, as follows:

 4          1.       Co-Lead Counsel for plaintiffs for the conduct of the Consolidated Action shall be:

 5                                     THE ROSEN LAW FIRM, P.A.
 6                                            Laurence M. Rosen
                                      355 South Grand Avenue, Suite 2450
 7                                          Los Angeles, CA 90071
                                          Telephone: (213) 785-2610
 8                                         Facsimile: (213) 226-4684
                                         Email: lrosen@rosenlegal.com
 9

10                                     THE BROWN LAW FIRM, P.C.
                                                 Timothy Brown
11                                            240 Townsend Square
                                             Oyster Bay, NY 11771
12                                        Telephone: (516) 922-5427
                                          Facsimile: (516) 344-6204
13
                                      Email: tbrown@thebrownlawfirm.net
14

15          2.       Plaintiffs’ Co-Lead Counsel shall have the sole authority to speak for plaintiffs in all

16 matters regarding pre-trial procedure, trial, and settlement negotiations and shall make all work

17 assignments in such manner as to facilitate the orderly and efficient prosecution of this litigation and

18 to avoid duplicative or unproductive effort.

19          3.       Co-Lead Counsel will be responsible for coordinating all activities and appearances

20 on behalf of plaintiffs. No motion, request for discovery, or other pre-trial or trial proceedings will

21 be initiated or filed by any plaintiffs except through Co-Lead Counsel.

22          4.       Defendants’ counsel may rely upon all agreements made with Co-Lead Counsel, or

23 other duly authorized representative of Co-Lead Counsel, and such agreements shall be binding on

24 all plaintiffs.

25          5.       This Consolidated Action, including all deadlines and hearings, shall be stayed until

26 the earlier of either of the following events: (i) the Securities Action is dismissed with prejudice; or

27 (ii) Defendants file an answer in the Securities Action.

28
                                                       -2-
     STIPULATION AND [PROPOSED] ORDER STAYING ACTION                           LEAD CASE NO. 3:19-CV-05701-SI
            Case 3:19-cv-05701-SI Document 42 Filed 04/03/20 Page 4 of 7




 1          6.      Within fourteen (14) days of the earlier of either: (i) dismissal of the Securities

 2 Action with prejudice; or (ii) filing of an answer by Defendants in the Securities Action, the parties

 3 shall meet and confer and submit a proposed schedule to the Court for further proceedings in this

 4 action, including dates by which Plaintiffs must file a consolidated complaint or designate an

 5 operative complaint, and a date by which Defendants must answer or otherwise respond to the

 6 operative complaint in this Consolidated Action.

 7          7.      Notwithstanding the stipulated stay, Plaintiffs shall be permitted to file a consolidated

 8 complaint, or designate an operative complaint in the Consolidated Action, during the pendency of
 9 the stay consistent with the terms of Paragraphs 9 through 12 herein. Defendants shall be under no

10 obligation to respond to any complaint while the stay is in effect.

11          8.      In the event that the parties to the Securities Action and/or any derivative actions
12 based on the same or similar set of facts as those alleged in this Consolidated Action agree to attend

13 either a court-ordered settlement conference or party-scheduled mediation, Defendants will provide

14 Plaintiffs with reasonable advance notice and shall invite Plaintiffs to participate therein subject to

15 Defendants seeking and receiving permission from the Court and/or other parties to the mediation

16 and/or settlement conference.

17          9.      While the Consolidated Action is stayed, subject to entry of a Stipulated Protective
18 Order in the Consolidated Action, and subject to the restrictions set forth in this Paragraph and

19 Paragraphs 10 through 12 herein, Defendants shall promptly provide Plaintiffs, with undersigned

20 counsel as Plaintiff’s designated receiving agent, copies of any documents produced by Zuora in

21 connection with any demand pursuant to Section 220 of the Delaware General Corporate Law, 8

22 Del. C. §220, based on the same or similar set of facts as those alleged in this Consolidated Action

23 (the “Documents”).

24          10.     Plaintiffs acknowledge that the Securities Action is currently subject to a mandatory

25 discovery stay pursuant to the Private Securities Litigation Reform Act of 1995 ("PSLRA"), 15

26 U.S.C. § 77z-1(b)(1), and agree not to share any Documents or other documents or information

27 provided pursuant to the terms of this Stipulation with plaintiffs in the Securities Action or any other

28
                                                       -3-
     STIPULATION AND [PROPOSED] ORDER STAYING ACTION                           LEAD CASE NO. 3:19-CV-05701-SI
            Case 3:19-cv-05701-SI Document 42 Filed 04/03/20 Page 5 of 7




 1 actions. Absent agreement of the Parties (after a good faith attempt to meet and confer) or an order

 2 of the Court, Plaintiffs further agree that they will not use any Documents or other non-public

 3 documents or information provided pursuant to the terms of this Stipulation in any complaint filed

 4 in this action unless and until the PSLRA stay is lifted in the Securities Actions.

 5          11.     Any provision of Documents pursuant to this Stipulation will not constitute a waiver

 6 of, or in any way limit, Defendants’ right to file a motion to dismiss arguing that Plaintiffs fail to

 7 adequately plead demand futility, or Defendants’ right to argue that Plaintiffs are not entitled to

 8 conduct formal discovery prior to establishing standing.
 9          12.     Plaintiffs agree that, prior to a finding at the pleadings stage that Plaintiffs have
10 adequately alleged demand futility, Documents, materials or information obtained pursuant to this

11 Stipulation shall not be used to supplement Plaintiffs’ allegations of demand futility absent an

12 agreement of the parties. Nor shall the existence and terms of this Stipulation be used as support for

13 any argument that demand is futile or that Plaintiffs are entitled to discovery in aid of pleading

14 demand futility.

15          13.     While the Consolidated Action is stayed, Defendants shall promptly notify Plaintiffs,
16 through their undersigned counsel, of any derivative action(s) based on the same or similar set of

17 facts as those alleged in this Consolidated Action.

18          14.     While the Consolidated Action is stayed, Defendants shall promptly notify Plaintiffs,

19 through their undersigned counsel, if any derivative action based on the same or similar set of facts

20 as those alleged in this Consolidated Action is not stayed for a similar or longer duration than the

21 stay of the Consolidated Action.

22          15.     If any derivative action based on the same or similar set of facts as those alleged in

23 this Consolidated Action is not stayed for a similar or longer duration than the stay of the

24 Consolidated Action, Plaintiffs in the Consolidated Action shall have the option to terminate the stay

25 of the Consolidated Action. In the event Plaintiffs elect to terminate the stay, Plaintiffs shall provide

26 notice of such election to the undersigned counsel for Defendants via email. Within fourteen (14)

27 days after the notice of termination, the parties shall meet and confer and submit a proposed schedule

28
                                                       -4-
     STIPULATION AND [PROPOSED] ORDER STAYING ACTION                            LEAD CASE NO. 3:19-CV-05701-SI
            Case 3:19-cv-05701-SI Document 42 Filed 04/03/20 Page 6 of 7




 1 to the Court for further proceedings in this action, including dates by which Plaintiffs must file a

 2 consolidated complaint or designate an operative complaint, and a date by which Defendants must

 3 answer or otherwise respond to the operative complaint in this Consolidated Action. Termination

 4 of the stay of the Consolidated Action shall be effective thirty (30) days after Plaintiffs provide

 5 notice of termination.

 6          16.     By entering into this Stipulation, the parties do not waive any rights not specifically

 7 addressed herein, including the right to pursue formal discovery, the right to object to any formal

 8 discovery, the right to move for a future stay, and the right to file any other motion that any party
 9 deems appropriate.

10          IT IS SO STIPULATED.
11
      DATED: March 30, 2020                              THE ROSEN LAW FIRM, P.A.
12

13
                                                         By:    /s/ Laurence M. Rosen
14                                                       Laurence M. Rosen (SBN 219683)
                                                         355 South Grand Avenue, Suite 2450
15                                                       Los Angeles, CA 90071
                                                         Telephone: (213) 785-2610
16                                                       Facsimile: (213) 226-4684
17                                                       Email: lrosen@rosenlegal.com

18                                                       THE BROWN LAW FIRM, P.C.
                                                         Timothy Brown
19                                                       240 Townsend Square
                                                         Oyster Bay, NY 11771
20
                                                         Telephone: (516) 922-5427
21                                                       Facsimile: (516) 344-6204
                                                         Email: tbrown@thebrownlawfirm.net
22
                                                         Counsel for Plaintiffs
23

24

25

26

27

28
                                                       -5-
     STIPULATION AND [PROPOSED] ORDER STAYING ACTION                          LEAD CASE NO. 3:19-CV-05701-SI
            Case 3:19-cv-05701-SI Document 42 Filed 04/03/20 Page 7 of 7




 1

 2    DATED: March 30, 2020                              FENWICK & WEST LLP

 3
                                                         By:    /s/ Catherine D. Kevane
 4                                                       Susan S. Muck
                                                         Catherine D. Kevane
 5                                                       Katherine A. Marshall
 6                                                       Fenwick & West LLP
                                                         555 California Street
 7                                                       San Francisco, CA 94104
                                                         Telephone: (415) 875-2300
 8                                                       Facsimile: (415) 281-1350
                                                         Email: smuck@fenwick.com
 9
                                                         Email: ckevane@fenwick.com
10                                                       Email: kmarshall@fenwick.com

11                                                       Counsel for Defendants Tien Tzuo, Tyler
                                                         Sloat, Peter Fenton, Kenneth A. Goldman,
12                                                       Timothy Haley, Jason Pressman,
                                                         Michelangelo Volpi, and Magdalena Yesil, and
13
                                                         Nominal Defendant Zuora, Inc.
14

15

16          Pursuant to Civil Local Rule 5-1(i)(3), all signatories concur in filing this stipulation.

17   DATED: March 30, 2020                             By:    /s/ Catherine D. Kevane
                                                                    Catherine Kevane
18
                                                       ***
19

20                                          [PROPOSED] ORDER
21 PURSUANT TO STIPULATION, IT IS SO ORDERED.

22
      DATED:      April 3, 2020
23
                                                          The Honorable Susan Illston
24                                                        United States District Court Judge

25

26

27

28
                                                       -6-
     STIPULATION AND [PROPOSED] ORDER STAYING ACTION                           LEAD CASE NO. 3:19-CV-05701-SI
